Citation Nr: 1615411	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  03-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea pedis with onychomycosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a Decision Review Officer's (DRO) decision in May 2009, the RO granted service connection for tinea pedis with onychomycosis bilateral feet and assigned a 10 percent disability rating, effective April 8, 2002.  In May 2011, a Board decision granted an earlier effective date for bilateral foot fungus disorder of March 25, 2002.  In January 2013, the RO granted service connection for tinea cruris of the bilateral groin, tinea unguium of the bilateral hand, and paronychia of the bilateral hands, but did not assign a rating, as the disability was included with tinea pedis of the bilateral feet, evaluated at 10 percent.

The Board notes that service connection for bilateral knee disabilities has been appealed to the Board.  However, those issues will be the subject of a later Board decision, as the Veteran is represented by a different representative for those issues, and there is a pending hearing request for those issues.

This matter was remanded by the Board in August 2013 and is again before the Board.  The remand instructions, to conduct a VA examination and obtain treatments records for association with the claims file, have been properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Until October 2008, the Veteran's tinea pedis with onychomycosis has manifested as exceptional repugnance.

2.  After October 2008, the Veteran's tinea pedis with onychomycosis required near-constant systemic therapy.  It has never manifested as exfoliative dermatitis, with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.


CONCLUSIONS OF LAW

1.  Until October 2008, the criteria for a disability rating of 50 percent for the Veteran's service-connected tinea pedis with onychomycosis are met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7806 (2007).

2.  After October 2008, the criteria for a disability rating of 60 percent for the Veteran's service-connected tinea pedis with onychomycosis are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7815 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims for entitlement to an increased rating for service-connected tinea pedis with onychomycosis, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, several VA examinations have been conducted.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for Tinea Pedis

The Veteran's service-connected tinea pedis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2015). 

The regulations for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008; however, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008.  In his June 2015 appellate brief as well as prior submitted briefs, the Veteran through his attorney has requested his appeal be reviewed under the revised criteria.

Prior to October 23, 2008, Diagnostic Code 7806 (Eczema) provided a 50 percent rating with ulceration of extensive exfoliation or crusting and systemic or nervous manifestation, or which was exceptionally repugnant.  A 30 percent rating was provided with exudation or constant itching, extensive lesions, or with marked disfigurement.  A 10 percent rating was provided with exfoliation, exudation, or itching if involving an exposed surface or extensive area.  A 0 percent rating was provided with slight, if any, exfoliation, exudation, or itching if on a non exposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).  

Prior to October 2008

Prior to October 2008, under the former version of DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation, or itching involving an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance needed to be shown.  See 38 C F R § 4 118, DC 7806 (2001).

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 50 percent appropriate until October 2008.  

VA treatment records record the Veteran's complaints of constant itching in February 2002 to 2003.  The Veteran has reported, for example during the February 2005 Board hearing on the issue of service connection for tinea pedis, that his tinea pedis has manifested since his return from service as red rash, with pain, bleeding, callusing, blistering, dryness and constant itching.  He reported pus oozing from the skin.  He has stated and medical evidence supports that it has spread to his groin and hands.  

The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing red rash, pain, bleeding, callusing, blistering, dryness and constant itching, and his assertions in that regard are entitled to probative weight here.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 50 percent appropriate until October 2008.  Exceptional repugnance warrants a 50 percent rating.  The Veteran reported symptoms, noted above, that meet the criteria of exceptional repugnance.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.  

This grant of an increased rating to 50 percent up until October 2008 represents a full grant of benefits under the applicable rating criteria.

Effective from October 2008

Effective from October 2008, under DC 7806, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or which require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period are evaluated at 60 percent, while those disabilities which cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or which require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period are evaluated at 30 percent disabling.  38 C.F.R. §4.118 (2015).  The Court of Appeals for Veterans Claims has recently clarified that systemic therapy includes the use of corticosteroids without limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 2016 WL _____ (Vet. App. No. 14-2778, March 1, 2016)

Giving the Veteran the benefit of the doubt, the Board finds an increased rating of 60 percent appropriate from October 2008 to present.

The United States Court of Appeals for Veterans Claims has held that "systemic therapy," in regulatory diagnostic code for rating veterans' disability claims for dermatitis or eczema, includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. Mar. 1, 2016).  The record supports that systemic medications have been necessary to treat the Veteran's tinea pedis near constantly from October 2008 to present.

February 2013, February and November 2014 VA treatment records reflect that the Veteran was prescribed hydrocortisone ointment to apply twice daily for skin condition.  Hydrocortisone is a topical corticosteroid.  See https://nationaleczema.org/eczema/treatment/topical-corticosteroids/hydrocortisone-faq/.  

The Veteran appeared for a VA examination in September 2014.  The examiner noted that the Veteran was treated with Diflucan 300 mg weekly for one month and Clobetasol cream up to twice daily.  Clobetasol cream is a topical corticosteroid.  See http://www.drugs.com/pro/clobetasol-cream.html. 

A September 2011 VA treatment record supports that the Veteran was taking Fluconazole 100mg daily for 14 days for fungal infection, as well as Ketoconazole,  Lidocaine and Clobetasol cream for use twice daily.  June, July and August 2011 treatment records confirm the Veteran was using Clobetasol consistently to treat his skin.  March 2011 treatment records reflect that the Veteran was taking 250 mg of Lamisil for two months to treat his skin.

May, June October 2010 treatment records reflects treatment with hydrocortisone cream and Triamcinolone ointment, a corticosteroid.  See http://www.drugs.com/cdi/triamcinolone-cream.html. 

A December 2009 treatment record reflects that the Veteran was prescribed hydrocortisone cream and Diflucan 100 mg for 14 days to treat severe onychomycosis which was not responding to other therapies.

Eczema or dermatitis which require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs over a 12-month period are evaluated at 60 percent.  

The record demonstrates that the Veteran has been prescribed systemic therapy for his tinea pedis on a near-constant basis since October 2008, the date the new regulations went into effect.  The Veteran has consistently and repetitively been prescribed systemic medication including topical corticosteroids throughout the pendency of the appeal; as such, a 60 percent rating is warranted.  This decision is in accordance with giving the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

A higher rating is not possible under the schedule of ratings for skin.  A higher rating is only possible under the DC 7817 code for exfoliative dermatitis, in which is rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118.  There is no indication that the Veteran's tinea pedis has the above manifestations, nor has the Veteran claimed such.  In fact, in the June 2015 brief, the Veteran requested a rating of 60 percent for his skin disability from October 2008 to present.

As such, this grant of an increased rating to 60 percent from October 2008 represents a full grant of benefits under the rating criteria.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran reported having suffered tinea pedis, spread to hands and groin, manifesting as fungal rashes, itching, callus formation, and soreness and warranting systemic therapy, symptoms appropriately contemplated under a 50 percent rating until October 2008, and a 60 percent rating thereafter.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, the Veteran has not stated, nor has the record itself raised, that his employability is hindered by his service-connected skin disability.  As such, the Board does not consider entitlement to TDIU with this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

ORDER

Until October 2008, a disability rating of 50 percent for the Veteran's service-connected tinea pedis with onychomycosis is granted.

After October 2008, a disability rating of 60 percent for the Veteran's service-connected tinea pedis with onychomycosis is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


